Citation Nr: 0714865	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to April 1988.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the San Diego RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

The veteran seeks service connection for a chronic disability 
manifested by vertigo.  The November 2002 rating decision 
denied service connection for vertigo essentially on the 
basis that such disability was not shown (diagnosed).  
Subsequent records (specifically 2004 private treatment 
records) show a diagnosis of peripheral (vestibular) vertigo.  
In a supplemental statement of the case (SSOC) encompassing 
those treatment records, it was noted that the benefit sought 
continued to be denied because the vertigo was not shown to 
be related to the veteran's service.  

On September 2004 audiology consult (when some, but 
apparently not exhaustive, diagnostic studies were 
accomplished), it was stated that the cause of the veteran's 
atypical dizziness complaints could not be determined.  It 
does not appear that the examiner was familiar with the 
veteran's claims file as she did not refer to the veteran's 
service medical records.  Significantly, those records show 
that he had complaints of dizziness/lightheadedness noted in 
service (and that rhinitis was diagnosed at the time).  The 
record also shows complaints of dizziness noted shortly more 
than a year after the veteran's service separation.  He has 
established service connection for (in pertinent part):  
Bilateral hearing loss, maxillary sinusitis with allergic 
rhinitis and sinus headaches, and tinnitus.  He alleges (in 
essence) both that his vertigo became manifest in service and 
that it is secondary to his service connected disabilities.  
Given these circumstances, under VA's duty to assist a 
claimant in developing his claim, an examination for a 
medical nexus opinion is indicated.

Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran was not provided notice 
regarding disability ratings or effective dates of awards.  
Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following:

1. The RO should provide the veteran 
appropriate notice regarding disability 
ratings and effective dates of awards in 
accordance with Dingess, supra.

2. The RO should arrange for the veteran 
to be examined by an otolaryngologist to 
determine whether he has a chronic 
disability manifested by vertigo that is 
related to his service/complaints therein 
or to his already service connected 
disability entities.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  Based on 
review of the record and examination of 
the veteran, the examiner should provide 
opinions responding to the following 
questions:

(a) Does the veteran have a chronic 
disability entity manifested by 
dizziness?  (b) If so, when was the 
disability initially manifested 
(specifically, was it during his active 
service.  (c) If so, and not found not to 
have been initially manifested in 
service, is it at least as likely as not 
(50 percent or better probability) 
related to the veteran's complaints noted 
in his service medical records or was it 
caused or aggravated by any of the 
veteran's already service connected 
disabilities.  If it is determined that a 
disability manifested by vertigo was 
aggravated by one or more of the 
veteran's service connected disabilities, 
please specify the baseline degree of 
disability (symptoms and their severity) 
existing prior to the aggravation and the 
symptoms and level of their severity 
present after the aggravation occurred.  
The examiner is requested to explain the 
rationale for all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


